F I L E D
                                                                        United States Court of Appeals
                                                                                Tenth Circuit
                       UNITED STATES COURT OF APPEALS
                                                                              March 2, 2006
                              FOR THE TENTH CIRCUIT                        Elisabeth A. Shumaker
                                                                               Clerk of Court

    D.C.W., a minor child; Y.Y.W.,
    mother of D.C.W., a minor child,

               Plaintiffs-Appellants,
                                                             No. 05-4034
     v.                                               (D.C. No. 2:05-CV-21-DB)
                                                              (D. Utah)
    RAYMOND WHALEY; OLETA
    WHALEY,

               Defendants-Appellees.




                               ORDER AND JUDGMENT *


Before LUCERO, EBEL, and MURPHY, Circuit Judges.



          Plaintiffs appeal from the district court’s dismissal of their action for lack

of subject matter jurisdiction pursuant to Fed. R. Civ. P. 12(b)(1). Exercising

jurisdiction pursuant to 28 U.S.C. § 1291, we AFFIRM.


*
       After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist the determination of
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is
therefore ordered submitted without oral argument. This order and judgment is
not binding precedent, except under the doctrines of law of the case, res judicata,
and collateral estoppel. The court generally disfavors the citation of orders and
judgments; nevertheless, an order and judgment may be cited under the terms and
conditions of 10th Cir. R. 36.3.
      Plaintiffs, who are enrolled members of the Navajo Tribe of Indians, filed

the underlying suit in federal district court, seeking an injunction staying

proceedings in the Seventh Judicial District Court of San Juan County, Utah, Case

No. 0447-0075, where defendants sought grandparent visitation rights with

plaintiff D.C.W. Plaintiffs also sought an injunction preventing the defendants

from seeking future state court relief concerning D.C.W.’s domestic relations.

They further requested declarations that (1) the Navajo Nation Courts are the

most appropriate fora for resolution of all legal disputes arising in Indian

Country, including domestic issues concerning D.C.W. and the defendants’

grandparent visitation rights, and (2) any law, judgments, orders, or decrees from

the Navajo Nation Courts are entitled to full faith and credit under 28 U.S.C.

§ 1738. Defendants moved to dismiss for lack of subject matter jurisdiction on

several justiciability grounds, including standing, ripeness, and the absence of an

actual case or controversy between the parties. In a summary order that relied on

the reasons set forth in defendants’ brief as its legal basis, the federal district

court dismissed the action pursuant to Rule 12(b)(1). The district court also

summarily denied plaintiffs’ motions for reconsideration and a new trial. This

appeal followed.

      In their appellate brief, plaintiffs argue that the district court erred in

failing to make findings of fact and conclusions of law in accordance with Fed. R.


                                           -2-
Civ. P. 52(a). Rule 52(a), however, provides that “[f]indings of fact and

conclusions of law are unnecessary on decisions of motions under Rule 12 or 56

or any other motion except as provided in subdivision (c) of this rule [governing

judgments on partial findings at trial].” Fed. R. Civ. P. 52(a). Accordingly, the

district court did not err by failing to make findings of fact and conclusions of

law in its decision of defendants’ Rule 12 motion.

      Plaintiffs have not raised any other substantive arguments concerning the

basis for the district court’s dismissal or the district court’s denial of their

motions for reconsideration and a new trial. Instead, they address only the merits

of the underlying dispute as to whether jurisdiction is proper in the Navajo Nation

Courts or the state courts of Utah, and whether orders of Navajo Nation Courts

are entitled to full faith and credit under 28 U.S.C. § 1738. Therefore, plaintiffs

have waived their right to appeal the substance of the district court’s ruling that it

lacked subject matter jurisdiction and its other order denying plaintiffs’ motions

for reconsideration and a new trial. See Lifewise Master Funding v. Telebank,

374 F.3d 917, 927 n.10 (10th Cir. 2004) (holding that appellant waived its right to

appeal district court rulings not substantively addressed in its opening brief). 1


1
      Although not a basis for our disposition of this appeal, it appears from the
record that the case is now moot because, on June 22, 2005, the Utah state court
dismissed with prejudice the action that gave rise to plaintiffs’ federal action.
See Moongate Water Co. v. Dona Ana Mut. Domestic Water Consumers Ass’n,
                                                                        (continued...)

                                           -3-
      The judgment of the district court is AFFIRMED. Plaintiffs-Appellants’

motion to file a supplemental brief and appendix is DENIED.


                                                     Entered for the Court



                                                     David M. Ebel
                                                     Circuit Judge




1
 (...continued)
420 F.3d 1082, 1088 (10th Cir. 2005) (explaining that, to avoid mootness, an
actual controversy must exist at all stages of appellate litigation, not just when an
action is initiated).

                                          -4-